hPER CURIAM*
Respondent, DONALD L. MAYEUX, was formally charged with failing to provide competent representation; failing to act with due diligence and promptness; failing to keep his client properly informed and misleading his client, in violation of Rules 1.1(a), 1.3,1.4, and 8.4(a)(c) of the Rules of Professional conduct. Respondent failed to properly represent his client in a claim for increased Social Security benefits. Both the hearing committee and disciplinary board recommended that Respondent be suspended with conditions.
Upon review of the record, the disciplinary board’s findings and recommendations, and the record filed herein, it is the decision of the Court that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that DONALD L. MAYEUX be suspended from the practice of law for a period of nine months, such period of suspension to be deferred, and Respondent to be placed on probation for two years, on the following terms and conditions: 1) a probation monitor shall be appointed pursuant to Rule XIX, Appendix C, of the rules of this Court; 2) the probation monitor shall have access to, and shall review, the files of respondent to insure that respondent is properly meeting all applicable pleading or other deadlines, and maintaining proper and adequate communication with all clients; 3) respondent shall attend not less than three hours of approved CLE training in law office and case management in calendar year 1996 and in calendar year 1997; 4) 12respondent shall fully and completely cooperate with the probation monitor; 5) there shall be no future violations by respondent of the rules of professional conduct; 6) if any alleged violation of the terms and conditions *1010of probation are alleged to occur, respondent consents to the use of summary process, by rule to show cause, for the resolution of any such alleged violation. After the expiration of the two year probationary period, and successful completion thereof, respondent shall be discharged from discipline. All costs of this proceeding are assessed to respondent.
Consent discipline approved; suspension ordered, to be deferred, and probation imposed with conditions.
LEMMON, J., concurs in part, dissents in part and assigns reasons.
KIMBALL, J., not on panel.

 Kimball, J., not on panel. Rule IV, § 3.